Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 1 of 21 PageID #:1726




       LIDO GRAZIANI
   TRANSCRIPT AND EXHIBITS
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 2 of 21 PageID #:1727

LIDO A. GRAZIANI                                                February 05, 2020
SCATCHELL vs VILLAGE OF MELROSE PARK                                          1–4




                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com    YVer1f
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 3 of 21 PageID #:1728

LIDO A. GRAZIANI                                                February 05, 2020
SCATCHELL vs VILLAGE OF MELROSE PARK                                          5–8




                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com    YVer1f
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 4 of 21 PageID #:1729

LIDO A. GRAZIANI                                                February 05, 2020
SCATCHELL vs VILLAGE OF MELROSE PARK                                         9–12




                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com    YVer1f
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 5 of 21 PageID #:1730

LIDO A. GRAZIANI                                                February 05, 2020
SCATCHELL vs VILLAGE OF MELROSE PARK                                       13–16




                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com    YVer1f
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 6 of 21 PageID #:1731

LIDO A. GRAZIANI                                                February 05, 2020
SCATCHELL vs VILLAGE OF MELROSE PARK                                       17–20




                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com    YVer1f
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 7 of 21 PageID #:1732

LIDO A. GRAZIANI                                                February 05, 2020
SCATCHELL vs VILLAGE OF MELROSE PARK                                       21–24




                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com    YVer1f
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 8 of 21 PageID #:1733

LIDO A. GRAZIANI                                                February 05, 2020
SCATCHELL vs VILLAGE OF MELROSE PARK                                       25–28




                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com    YVer1f
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 9 of 21 PageID #:1734

LIDO A. GRAZIANI                                                February 05, 2020
SCATCHELL vs VILLAGE OF MELROSE PARK                                       29–32




                                                            800.211.DEPO (3376)
                                                            EsquireSolutions.com    YVer1f
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 10 of 21 PageID #:1735

 LIDO A. GRAZIANI                                               February 05, 2020
 SCATCHELL vs VILLAGE OF MELROSE PARK                                      33–36




                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com   YVer1f
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 11 of 21 PageID #:1736

 LIDO A. GRAZIANI                                               February 05, 2020
 SCATCHELL vs VILLAGE OF MELROSE PARK                                      37–40




                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com   YVer1f
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 12 of 21 PageID #:1737

 LIDO A. GRAZIANI                                               February 05, 2020
 SCATCHELL vs VILLAGE OF MELROSE PARK                                      41–44




                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com   YVer1f
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 13 of 21 PageID #:1738

 LIDO A. GRAZIANI                                               February 05, 2020
 SCATCHELL vs VILLAGE OF MELROSE PARK                                      45–48




                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com   YVer1f
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 14 of 21 PageID #:1739

 LIDO A. GRAZIANI                                               February 05, 2020
 SCATCHELL vs VILLAGE OF MELROSE PARK                                      49–52




                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com   YVer1f
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 15 of 21 PageID #:1740

 LIDO A. GRAZIANI                                               February 05, 2020
 SCATCHELL vs VILLAGE OF MELROSE PARK                                      53–56




                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com   YVer1f
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 16 of 21 PageID #:1741

 LIDO A. GRAZIANI                                               February 05, 2020
 SCATCHELL vs VILLAGE OF MELROSE PARK                                      57–60




                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com   YVer1f
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 17 of 21 PageID #:1742

 LIDO A. GRAZIANI                                               February 05, 2020
 SCATCHELL vs VILLAGE OF MELROSE PARK                                      61–64




                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com   YVer1f
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 18 of 21 PageID #:1743

 LIDO A. GRAZIANI                                               February 05, 2020
 SCATCHELL vs VILLAGE OF MELROSE PARK                                      65–68




                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com   YVer1f
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 19 of 21 PageID #:1744

 LIDO A. GRAZIANI                                               February 05, 2020
 SCATCHELL vs VILLAGE OF MELROSE PARK                                      69–72




                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 20 of 21 PageID #:1745

 LIDO A. GRAZIANI                                               February 05, 2020
 SCATCHELL vs VILLAGE OF MELROSE PARK                                          73




                                                             800.211.DEPO (3376)
                                                             EsquireSolutions.com
Case: 1:18-cv-03989 Document #: 92-9 Filed: 01/04/21 Page 21 of 21 PageID #:1746
